Citation Nr: 1544935	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-35 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as due to a qualifying chronic disability to include undiagnosed illness and chronic multisymptom illness.

2.  Entitlement to service connection for sleep disturbance, claimed as due to a qualifying chronic disability to include undiagnosed illness.

3.  Entitlement to service connection for muscle pain, claimed as due to a qualifying chronic disability to include undiagnosed illness.

4.  Entitlement to service connection for joint pain, claimed as due to a qualifying chronic disability to include undiagnosed illness.

5.  Entitlement to service connection for migraines, claimed as due to a qualifying chronic disability to include undiagnosed illness.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  During the course of this appeal, jurisdiction over this matter was transferred to the RO in Portland, Oregon.
 
In April 2013, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Portland, Oregon, before a Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the Veterans Benefits Management System (VBMS).  

In November 2013, the Board remanded the matter for additional development, including to provide the Veteran with a VA Gulf War medical examination.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the November 2013 Board Remand directives is included in the Duties to Notify and Assist section below.

In a June 2015 letter, the Board notified the Veteran that the Veterans Law Judge who presided over the April 2013 Board hearing had retired, and informed the Veteran of the procedural right to request another Board hearing.  In a July 2015 letter, the Veteran informed the Board that he does not wish to appear at another Board hearing, and asked that the case be considered on the evidence of record.

As to the issues on appeal, this matter was originally remanded with issues characterized as whether the December 2008 rating decision was clearly and unmistakably erroneous with regard to each of the service connection claims currently on appeal.  As the Board recognized that each of the service connection claims was on appeal from the December 2008 rating decision, the December 2008 rating decision has not become final.  A claim of clear and unmistakable error (CUE) is a collateral attack on an otherwise final rating decision by a VA regional office.  See Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  The Veteran cannot raise a claim of CUE against the December 2008 rating decision because the December 2008 rating decision, which is currently on appeal, has not become final.  See Scott v. Brown, 7 Vet. App. 184 (1994).  The purported issues of whether the December 2008 rating decision was clearly and unmistakably erroneous with respect to the issues of service connection for fatigue, sleep disturbance, muscle pain, joint pain, and migraines are a legal nullity due to lack of a final decision.  The contentions will be addressed as part of the current (non-final) service connection issues on appeal.  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asian Theater during the Persian Gulf War.

2.  The Veteran's current fatigue and sleep disturbance are symptoms of service-connected posttraumatic stress disorder (PTSD), which is rated based on symptoms including fatigue and sleep disturbance.

3.  There remains no question of law or fact to decide regarding the issues of service connection for fatigue and sleep disturbance.

4.  The Veteran's joint pain, muscle pain, and migraines are symptoms of service-connected fibromyalgia, which is rated based on symptoms including widespread musculoskeletal pain, stiffness, and headaches.

5.  There remains no question of law or fact to decide regarding the issues of service connection for joint pain, muscle pain, and migraines.


CONCLUSIONS OF LAW

1.  The issue of service connection for fatigue, claimed as due to a qualifying chronic disability to include undiagnosed illness and chronic multisymptom illness, has been rendered moot by the grant of service connection for PTSD from December 30, 2002.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.14, 20.101(a) (2015).

2.  The issue of service connection for sleep disturbance, claimed as due to a qualifying chronic disability to include undiagnosed illness, has been rendered moot by the grant of service connection for PTSD from December 30, 2002.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.14, 20.101(a) (2015).

3.  The issue of service connection for muscle pain, claimed as due to a qualifying chronic disability to include undiagnosed illness, has been rendered moot by the grant of service connection for fibromyalgia from June 9, 2008.  38 U.S.C.A. 
§ 7104 (West 2014); 38 C.F.R. §§ 4.14, 20.101(a) (2015).

4.  The issue of service connection for joint pain, claimed as due to a qualifying chronic disability to include undiagnosed illness, has been rendered moot by the grant of service connection for fibromyalgia from June 9, 2008.  38 U.S.C.A. 
§ 7104 (West 2014); 38 C.F.R. §§ 4.14, 20.101(a) (2015).

5.  The issue of service connection for migraines, claimed as due to a qualifying chronic disability to include undiagnosed illness, has been rendered moot by the grant of service connection for fibromyalgia from June 9, 2008.  38 U.S.C.A. 
§ 7104 (West 2014); 38 C.F.R. §§ 4.14, 20.101(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In an October 2007 letter sent prior to the initial denial of the claims, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, VA examination reports, the April 2013 Board hearing transcript, and the Veteran's lay statements.

Pursuant to the April 2013 Board Remand directives, VA provided a Gulf War examination to assess the claimed fatigue, sleep, muscle pain, joint pain, and headache disorders in May 2014.  The May 2014 VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptoms, diagnosed the disorders found, and provided the requested medical opinions regarding etiology.  As the RO found the May 2014 VA examiner's medical opinion rationale to be inadequate, a new medical opinion was prepared in November 2014.  The November 2014 addendum opinion was written by the May 2014 VA examiner and included adequate supporting rationale.  In sum, the Board finds that the May 2014 VA examination and medical opinion, when considered with the November 2014 addendum opinion, are adequate to assist in determining the nature and etiology of the claimed fatigue, sleep, muscle pain, joint pain, and headache disorders, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

Presumptive service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome and fibromyalgia as well as functional gastrointestinal disorders.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2).

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: 
(i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), 
(iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, 
(vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. 
§ 3.317.  In the present appeal, the Veteran is not claiming service connection for any of those diseases.

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of Chapter 38 of the Code of Federal Regulations for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability shall be considered service connected for purposes of all laws of the United States.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Legal Analysis

The Veteran asserts that he has a series of undiagnosed disorders characterized by fatigue, sleep disturbance, muscle pain, joint pain, and migraines.  The Veteran contends that these disorders should be presumed to have been caused by service in the Persian Gulf War.  See January 2009 VA Form 21-4138.

Initially, the Board finds that the Veteran is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.  The record reflects that the Veteran served in the Southwest Asian Theater of operations from February 1991 to April 1991.



Service Connection for Fatigue and Sleep Disturbance

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran has a current undiagnosed illness characterized by fatigue or sleep disturbance, and that the weight of the evidence demonstrates that current fatigue and sleep disturbance are symptoms of service-connected PTSD.  During the May 2014 VA examination, the Veteran reported approximately three hours of sleep per night.  The May 2014 VA examiner stated that this sleep pattern is likely responsible for the fatigue, and that fatigue is also a prominent symptom of many mental health conditions.

During the December 2014 VA PTSD examination, the Veteran reported approximately four hours of sleep per night and attributed most of the sleep problems to nightmares and secondarily to pain.  The December 2014 VA examiner opined that the PTSD is the primary cause of the sleep problems.  The December 2014 VA examiner identified six PTSD symptoms to be considered for VA rating purposes including chronic sleep impairment.  On review of the December 2014 VA examination report and based on the personally-conducted May 2014 VA examination, the May 2014 VA examiner's November 2014 opinion states that insomnia and fatigue are typical symptoms of PTSD, and that the symptoms of fatigue and sleep disturbance should not be attributed to an unexplained illness.

The RO granted service connection for PTSD in a January 2005 rating decision, effective December 30, 2002.  The initial 30 percent rating was assigned based on symptoms that included sleep impairment, and subsequent adjudications have also considered sleep impairment.  See January 2008 rating decision (assigning a higher 50 percent disability rating); December 2008 rating decision (continuing the 50 percent disability rating); April 2010 (continuing the 50 percent disability rating).  Service connection for fatigue and sleep disturbance was specifically granted as part of the service-connected PTSD in a February 2014 rating decision, which the Veteran did not appeal.

Additionally, a separate compensable rating for fatigue and sleep disturbance, even if attributed to a distinguishable fatigue or sleep disorder, would violate the rule against pyramiding under 38 C.F.R. § 4.14 because it would be rating the same sleep impairment twice.  See Esteban, 6 Vet. App. at 261-62 (separate ratings are permissible only when "none" of the symptomatology is duplicative or overlapping); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).  As discussed above, the service-connected PTSD has been rated at 30 and 50 percent disabling over different stages based on symptoms that include sleep impairment. 

In sum, the evidence demonstrates that the Veteran has current fatigue and sleep disturbances; however, both the fatigue and sleep disturbance have been attributed by VA medical examiners to be symptoms of the service-connected PTSD.  The service-connected PTSD has been rated based on symptoms including sleep impairment, which explicitly encompasses the claimed fatigue and sleep disturbance, as recognized by the February 2014 rating decision.  For these reasons, the claims for service connection for fatigue and sleep disturbance, including as due to a qualifying chronic disability to include undiagnosed illness and chronic multisymptom illness, have been rendered moot by the grant of service connection for PTSD, to include fatigue and sleep disturbance, leaving no question of law or fact to decide regarding the issues of service connection for fatigue and sleep disturbance.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that where the law is dispositive, the matter on appeal must be terminated or denied as without legal merit).

Service Connection for Muscle Pain, Joint Pain, and Migraines

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran has current undiagnosed illnesses characterized by muscle pain, joint pain, or migraines, and that the weight of the evidence demonstrates that muscle pain, joint pain, and migraines are symptoms of service-connected fibromyalgia.  The May 2014 VA examiner diagnosed tension headaches and fibromyalgia.  The fibromyalgia diagnosis was based on symptoms including widespread musculoskeletal pain, stiffness, headaches, and depression.

In the November 2014 addendum opinion, the May 2014 VA examiner stated that the Veteran has "a longstanding fibromyalgia-like picture (with muscles/joint aches, headache, fatigue)," and opined that the fibromyalgia disability was at least as likely as not due to service in the Gulf War.

Based on the November 2014 addendum opinion, the RO granted service connection for fibromyalgia in a January 2015 rating decision, which assigned an initial disability rating of 10 percent from June 9, 2008 based on symptoms including widespread musculoskeletal pain, stiffness, and headaches.  The Veteran is specifically service connected for fibromyalgia that affects the knees, hips, and elbows, and also includes headaches.

Similar to the discussion above, there is no undiagnosed illness characterized by joint pain, muscle pain, or migraines that can be distinguished from the service-connected fibromyalgia.  Additionally, separate compensable ratings for joint pain, muscle pain, or migraines, even if attributed to distinguishable joint pain, muscle pain, or migraine disorders, would violate the rule against pyramiding under 
38 C.F.R. § 4.14 because it would be rating the same joint pain, muscle pain, or migraines twice.  See Esteban, 6 Vet. App. at 261-62; see also Mittleider, 11 Vet. App. at 182.

In sum, the evidence demonstrates that the Veteran has current widespread musculoskeletal pain, stiffness, and headaches; however, the widespread musculoskeletal pain, stiffness, and headaches have been attributed to the service-connected fibromyalgia.  The service-connected fibromyalgia has been rated based on symptoms including widespread musculoskeletal pain, stiffness, and headaches.  For these reasons, the claims for service connection for joint pain, muscle pain, or 

migraines, including as due to a qualifying chronic disability to include undiagnosed illness, have been rendered moot by the grant of service connection for fibromyalgia, leaving no question of law or fact to decide regarding the issues of service connection for joint pain, muscle pain, or migraines.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); Sabonis, 6 Vet. App. at 430.

With respect to the May 2014 VA examination report's inclusion of cervical spine degenerative disc disease, left shoulder tendinosis, left arm ulnar neuropathy and deQuervains tenosynovitis, and bilateral ankle degenerative joint disease diagnoses, the Board does not reach the question of whether these disabilities are related to service.  The Veteran has expressly stated that he seeks service connection for undiagnosed illnesses to be adjudicated under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  See January 2009 VA Form 21-4138; see also December 2002 VA Form 21-4138; January 2005 letter; April 2013 Board hearing transcript at 6.  To this end, the cervical spine degenerative disc disease, left shoulder tendinosis, left arm ulnar neuropathy and deQuervains tenosynovitis, and bilateral ankle degenerative joint disease diagnoses do not constitute undiagnosed illnesses that could be related to joint pain or muscle pain, and as such, do not qualify for consideration under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See also May 2014 VA examination report (indicating that the diagnoses listed above are not to be considered as part of the fibromyalgia syndrome).

The Veteran has explicitly indicated that the issues on appeal should not be considered under a theory of direct service connection.  See January 2009 VA Form 21-4138; see also Robinson v. Mansfield, 21 Vet. App. 545 (2008) (in reviewing a claim, VA is not required to raise sua sponte all possible theories of entitlement, but must consider those bases reasonably raised either by the claimant, or the evidence of record).  Moreover, the RO has denied service connection claims for bilateral ankle degenerative joint disease (December 2008), left shoulder bursitis 
(December 2008), and an upper back condition (October 2009), none of which were 

appealed by the Veteran.  For these reasons, the Board does not reach the theories of direct service connection for the diagnosed disabilities of cervical spine degenerative disc disease, left shoulder tendinosis, left arm ulnar neuropathy and deQuervains tenosynovitis, and bilateral ankle degenerative joint disease.  See id.


ORDER

Service connection for fatigue, including as due to a qualifying chronic disability to include undiagnosed illness and chronic multisymptom illness, has been rendered moot, and is denied.

Service connection for sleep disturbance, including as due to a qualifying chronic disability to include undiagnosed illness, has been rendered moot, and is denied.

Service connection for muscle pain, including as due to a qualifying chronic disability to include undiagnosed illness, has been rendered moot, and is denied.

Service connection for joint pain, including as due to a qualifying chronic disability to include undiagnosed illness, has been rendered moot, and is denied.

Service connection for migraines, including as due to a qualifying chronic disability to include undiagnosed illness, has been rendered moot, and is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


